Order filed April 8, 2021




                                     In The

        Eleventh Court of Appeals
                                  __________

                             No. 11-19-00041-CR
                                 __________

                     DANNA PRESLEY CYR, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                         Trial Court Cause No. 18-4835


                                    ORDER
       On February 26, 2021, this court issued an opinion and judgment in which we
reversed Appellant’s conviction. Appellant has now filed a motion for bail. See
TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West 2018).                  Pursuant to
Article 44.04(h), Appellant is entitled to release on reasonable bail pending final
determination of an appeal by the State or Appellant on a petition for discretionary
review. Id. Because Appellant filed her motion in this court prior to a petition for
discretionary review being filed, this court must determine and set the amount of
bail. See id.
      Accordingly, we order that bail is hereby set in this cause at $100,000, to be
filed with the clerk of the 106th District Court, conditioned on the sureties, if any,
being approved by the trial court. See id. If sufficient bail is posted as provided for
in this order, the trial court shall order Appellant released from the confinement
previously assessed in this cause.


                                                     PER CURIAM


April 8, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           2